        Case 2:21-cv-00597-RDP Document 1 Filed 04/27/21 Page 1 of 10                      FILED
                                                                                  2021 Apr-28 AM 08:59
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

MARY SAMANTHA EDDLEMAN,                   )
individually and on behalf of the         )
class defined herein,                     )
                                          )
      Plaintiffs,                         )          CIVIL ACTION NO.:
                                          )          ___________________
vs.                                       )
                                          )
CONVERGENT OUTSOURCING                    )
INC.,                                     )
                                          )
      Defendant.                          )

                                  COMPLAINT

      Plaintiff Mary Samantha Eddleman states the following as her Complaint

against defendant Convergent Outsourcing Inc. (“Convergent”).

                        I. JURISDICTION AND VENUE

      1.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331,

Federal Question Jurisdiction because this is a case brought pursuant to the Fair Debt

Collection Practices Act (“FDCPA”) 15 U.S.C. § 1692 et seq.

      2.     Venue is proper in this District Court and Division pursuant to 28

U.S.C. § 1391(b)(2) as this is a judicial district and venue where a substantial part

of the events and omissions giving rise to this action occurred.



                                          1
        Case 2:21-cv-00597-RDP Document 1 Filed 04/27/21 Page 2 of 10




                                      II. PARTIES

      3.     Mary Eddleman is an individual over the age of nineteen (19) residing

in Jefferson County, Alabama.

      4.     Convergent Outsourcing Inc. is a Washington corporation, licensed and

doing business in Alabama.

                                      III. FACTS

      5.     Ms. Eddleman had a credit account with Regions Bank (“Regions”) that

got into arrears.

      6.     Regions hired and/or referred Ms. Eddleman’s account to Convergent

for collection.

      7.     Ms. Eddleman received written correspondence concerning the regions

debt on or about April 10, 2021.

      8.     Rather than preparing and mailing a collection letter on its own,

Convergent sent Ms. Eddleman’s information, and the information concerning the

debt to a commercial mail house in Oaks, Pennsylvania.

      9.     In order for the commercial mail house in Pennsylvania sent Ms.

Eddleman the correspondence, Convergent transferred to the commercial mail house

at least the following information:

             a.     Ms. Eddleman’s status as a debtor;

             b.     The amount of Ms. Eddleman’s Regions debt;
                                           2
         Case 2:21-cv-00597-RDP Document 1 Filed 04/27/21 Page 3 of 10




              c.     Ms. Eddleman’s address;

              d.     Ms. Eddleman’s Regions account number.

       10.    Convergent sent this information to the commercial mail house

electronically so that it could populate a form collection letter with Ms. Eddleman’s

information, and the information concerning her debts to Regions.

       11.    The mail house used this information to send Ms. Eddleman a form

collection letter.

       12.    The sending of an electronic or physical file containing information

about Ms. Eddleman’s purported Regions debt to a mail house is therefore a

communication.

       13.    Convergent’s communication to the mail house was in connection with

the collection of a Debt since it involved disclosure of the Debt to a third-party with

the objective being communication with the motivation of the consumer to pay the

alleged Debt.

       14.    Ms. Eddleman never consented to having her personal and confidential

information, concerning the Debt or otherwise, shared with anyone else.

       15.    In limiting disclosures to third parties, the FDCPA states, at 15 U.S.C.

§ 1692c(b):

                Except as provided in section 1692b of this title, without
                the prior consent of the consumer given directly to the
                debt collector, or the express permission of a court of
                                            3
        Case 2:21-cv-00597-RDP Document 1 Filed 04/27/21 Page 4 of 10




               competent jurisdiction, or as reasonably necessary to
               effectuate a post judgment judicial remedy, a debt
               collector may not communicate, in connection with the
               collection of any debt, with any person other than the
               consumer, his attorney, a consumer reporting agency if
               otherwise permitted by law, the creditor, his attorney, a
               consumer reporting agency, or the attorney of the debt
               collector.” (emphasis added).

      16.      The mail house used by Convergent as part of its debt collection effort

against Ms. Eddleman does not fall within any permitted exception provided for in

15 U.S.C. § 1692c(b).

      17.      Due to Convergent’s communication to this mail house, information

about Ms. Eddleman, including her contact information and the information

concerning her Regions account are all within the possession of an unauthorized

third-party.

      18.      If a debt collector “conveys information regarding the debt to a third

party – informs the third party that the debt exists or provides information about the

details of the debt – then the debtor may well be harmed by the spread of this

information.” Brown v. Van Ru Credit Corp. 804 F.3d 740, 743 (6th Cir. 2015);

Hawkins v. Preferred Collection & Mgmt. Svcs., 2021 U.S. App. Lexis 11694 (11th

Cir. April 21, 2021).

      19.      Convergent unlawfully communicates with the unauthorized third-

party mail house solely for the purpose of streamlining its generation of profits

                                           4
        Case 2:21-cv-00597-RDP Document 1 Filed 04/27/21 Page 5 of 10




without regard to the propriety and privacy of the information which it discloses to

such third-party.

      20.    In its reckless pursuit of a business advantage, Convergent disregarded

the known, negative effect that information to an unauthorized third-party has on

consumers.

      21.    In addition to the FDCPA violation occasioned by the disclosure of

information to a third-party without authorization, the letter violates 15 U.S.C. §

1692E(2) and (10) due to the multiple addresses on the correspondence.

      22.    Visible through the window of the envelope on the letter is an address:

ATERSO01; P.O. Box 1280; Oaks, PA 16456-1280.

      23.    There is another address on the letter; P.O. Box 9004; Renton, WA

98057-9004. So a consumer knows how to pay the bill, but has no idea which

address to use to question the debt, or for validation of the debt, as is required under

15 U.S.C. § 1692g.

      24.    Because the least sophisticated consumer would not know where to

send correspondence concerning the debt, the communication is deceptive under 15

U.S.C. § 1696e(2) and (10).

                           IV. CLASS ALLEGATIONS

      25.    Plaintiff brings this case as a class action on behalf of herself and the

class defined below.
                                           5
        Case 2:21-cv-00597-RDP Document 1 Filed 04/27/21 Page 6 of 10




      26.    Class Definition:    Pursuant to Fed.R.Civ.P. 23(b)(1), (2) and (3),

Plaintiff brings this action on behalf of herself and all others similarly situated, as

members of the proposed Plaintiff Class:

      All persons in the United States in the last year who have received form
      letters from Convergent containing multiple addresses in an attempt to
      collect a debt where Convergent used a commercial mail house to
      prepare and mail the collection letters and where it transferred to the
      commercial mail house the information concerning the debtor and the
      debt without any authorization from the debtor.


      27.    Numerosity: The members of the class are so numerous that their

individual joinder would be impracticable in that: (a) the Class includes at least

hundreds of individual members; (b) the precise number of Class members and their

identities are unknown to Plaintiffs, but are well known to Convergent, and can

easily be determined through discovery; (c) it would be impractical and a waste of

judicial resources for each of the at least hundreds of individual class members to be

individually represented in separate actions; and (d) the relatively small amount of

damages suffered by the class members does not make it economically feasible for

those class members to file individual actions.


      28.    Commonality/Predominance:         Common questions of law and fact

predominate over any questions affecting only individual class members. These

common legal and factual questions include, but are not limited to, the following:


                                           6
           Case 2:21-cv-00597-RDP Document 1 Filed 04/27/21 Page 7 of 10




      a.       Whether Convergent transferred debtor information to
               commercial mail houses for the purpose of the commercial mail
               houses sending collection letters to the debtors.

      b.       Whether this transfer of information about the debtors and their
               debts violates the FDCPA at 15 U.S.C. § 1962c(b).

      c.       Whether the form of the letter containing two addresses violates
               15 U.S.C. § 1692e(2) and (10).

      29.      Typicality: Plaintiff is typical of the claims of the class members and

each subclass. Plaintiff and all class members have been injured by the same

wrongful practices engaged in b y Convergent. Plaintiff’s claims arise from the same

practices and course of conduct that give rise to the claims of the class members, and

are based on the same legal theories for the class and each subclass.


      30.      Adequacy: Plaintiff will fully and adequately assert and protect the

interests of the class. Plaintiff has counsel experienced in class actions and complex

mass tort litigation. Neither Plaintiff nor counsel have interests contrary to or

conflicting with the interests of the class or subclasses.


      31.      Superiority: A class action is superior to all other available methods

for the fair and efficient adjudication of this lawsuit because individual litigation of

the claims by each of the class members is economically unfeasible and impractical.

While the aggregate amount of the damages suffered by the class is in the hundreds

of thousands of dollars, if not millions of dollars, the individual damages suffered


                                           7
        Case 2:21-cv-00597-RDP Document 1 Filed 04/27/21 Page 8 of 10




by each as a result of the wrongful conduct by Convergent are too small to warrant

the expense of individual lawsuits. Even if the individual damages were sufficient

to warrant individual lawsuits, the court system would be unreasonably burdened by

the number of cases that would be filed.


       32.   Plaintiff does not anticipate any difficulties in the management of this

litigation management of this litigation.

                                  COUNT I
                          VIOLATIONS OF THE FDCPA

       33.   Plaintiff adopts and incorporates paragraphs 1-32 as if fully stated

herein, and states this claim on behalf of herself and the class defined above.

       34.   Convergent violated 15. U.S.C. § 1692c(b) when it disclosed

information about Ms. Eddleman’s purported Regions debt to an unauthorized third-

party commercial mail house in connection with the collection of the Debt.

       35.   The inclusion of two addresses on the correspondence violates the

FDCPA at 15 U.S.C. § 1692e(2) and (10), and is confusing and deceptive to the least

sophisticated consumer.

       36.   Convergent’s conduct renders it liable for the above-stated violations

of the FDCPA, and Ms. Eddleman is therefore entitled to statutory damages not to

exceed $1,000, as well as relief for actual damages sustained. 15 U.S.C. § 1692k(1),

(2).
                                            8
           Case 2:21-cv-00597-RDP Document 1 Filed 04/27/21 Page 9 of 10




      37.      Convergent intentionally made these communications in order to gain

an advantage over other debt collectors and generate additional profits.

      38`. By its conduct Convergent is liable under the FDCPA for statutory

damage up to $1,000 and other compensation.

      WHEREFORE, Ms. Eddleman, on behalf of herself and the class defined

herein, demands the following relief:

      a.       An Order of this Court certifying this case as a class action
               pursuant to Fed.R.Civ.P. 23(a)(1), (4), and (b);

      b.       An Order of the Court appointing Ms. Eddleman as the class
               representative;

      c.       An Order of the Court appointing undersigned counsel as class
               counsel;

      d.       Statutory damages for Ms. Eddleman and the class members of
               $1,000.00 each pursuant to 15 U.S.C. § 1652k(c)(2)(A);

      e.       Actual damages for Ms. Eddleman and each class member in an
               amount to be determined by a jury pursuant to 15 U.S.C. §
               1692k(a)2)(A);

      f.       An award of costs and a reasonable attorneys’ fee pursuant to 15
               U.S.C. § 1692k(a)(3);

      g.       All other applicable relief.

                                                  Respectfully submitted,


                                                  /s/ Brian M. Clark
                                                  Brian Clark
                                                  Attorney for Plaintiff
                                              9
       Case 2:21-cv-00597-RDP Document 1 Filed 04/27/21 Page 10 of 10




OF COUNSEL:
Wiggins Childs Pantazis Fisher & Goldfarb, LLC
The Kress Building
301 19th Street North
Birmingham, Alabama 35203
Telephone: (205) 314-0500
Facsimile: (205) 254-1500
Email: bclark@wigginschilds.com

                                          /s/ Allan L. Armstrong
                                          Allan Armstrong
                                          Attorney for Plaintiff
OF COUNSEL:
Armstrong Law Center, LLC
The Berry Building
2820 Columbiana Road
Vestavia Hills, Alabama 35216
Birmingham, Alabama 35203
Telephone: (205) 201-1529
                                          /s/ Darrell L. Cartwright
                                          Darrell L. Cartwright
                                          Attorney for Plaintiff

OF COUNSEL:
Cartwright Law Center, LLC
Post Office Box 383204
Birmingham, Alabama 35238
Telephone: (205) 202-1040


SERVE DEFENDANT AT THE FOLLOWING:
Convergent Outsourcing Inc.
c/o Registered Agent
The Corporation Company
2000 Interstate Park Drive, Suite 204
Montgomery, Alabama 3619


                                     10
